Citation Nr: 1203090	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  03-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to December 1971, and from August 1990 to July 1991.  He also had periods of active duty for training (ACDUTRA) in the United States Army Reserves and National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO.  In August 2002, a hearing was held before a Decision Review Officer.  In December 2003, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  In August 2004, January 2007, and April 2010 the case was remanded to the RO for further development.  In October 2011 the Board sought a VHA medical expert advisory opinion in this matter.


FINDING OF FACT

It is reasonably shown that the Veteran's duties in service and his service connected scoliosis contributed to his right knee disability. 


CONCLUSION OF LAW

Service connection for right knee disability is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim. 

B.  Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran claims his right knee disability is due to constant pounding from running and jogging during physical training on active duty.  He also claims his knee disability is secondary to his (now service-connected) lumbar scoliosis with degenerative disc and joint disease.

The Veteran's service treatment records (STRs) are silent regarding right knee disability.  On December 1971 service separation examination, and June 1991 Desert Storm demobilization examination, clinical evaluation found his lower extremities were normal.  

In an August 1999 letter, Dr. P.T.H. (an orthopedic surgeon) noted that the Veteran was his patient and in July 1999 had arthroscopic surgery on his [right] knee, the purpose of which was to reduce knee pain.  The Veteran had reported that he was in the National Guard and had a running test every year.  The doctor suggested the need to reduce the pounding on his knee in order to slow down the process of early degenerative changes in his knee.  In an August 1999 progress report Dr. P.T. H. commented that he suspected that the Veteran would require a total knee replacement in the future.  

In an October 1999 letter, Dr. R.F.G. noted that he had treated the Veteran for right knee problems since 1996.  Dr. R.F.G. stated that the letter was written on behalf of the Veteran to indicate that his previous "military required" running exacerbated his right knee condition.

A November 1999 progress note by Dr. P.T. H., notes the Veteran's complaint that his knee was still aching.  He asked the doctor whether all the running he did in the military had anything to do with his knee being somewhat worn out.  Dr. P.T. H. responded that all the pounding of long-term running can adversely affect the knee.  He stated that the Veteran would come to a total knee replacement in the next five years or so.  He also stated that he could not say whether running in the military was the sole cause of his early degenerative changes.

In an August 2000 Report of Medical History (for National Guard service) the Veteran indicated that he had right knee pain.  The examiner noted that the Veteran had had right knee arthroscopic surgery with residuals of knee pain.

On May 2005 VA examination, the Veteran reported daily intermittent right knee pain.  He stated he was unable to squat or stand for more than about ten minutes without getting significant aggravation of the pain and discomfort in the right leg.  He could not run or jog.  He reported that in 1999 he had right knee arthroscopic surgery to remove a torn right lateral meniscus.  The diagnoses were posttraumatic degenerative joint disease of the right knee, and torn lateral meniscus status post meniscectomy with residuals.  The examiner commented that the etiology of the torn meniscus, was an injury; that it was first discovered with chondromalacia in July 1999; and that it was not possible to state exactly when the problems occurred.  He stated that the problems in the knee would certainly be aggravated by running, as well as by walking and other activities of daily living.  He also stated that it is not possible to say whether the Veteran's problems were caused solely by military duties, but that such were certainly a contributing factor.  The degree to which the Veteran's disability had been aggravated by activity in service likewise could not able to be stated without resort to unfounded speculation.  

In an undated letter (received at the RO September 2005) the Veteran's chiropractor, B.G., stated that it was his professional opinion that the Veteran's physical fitness regimen in service greatly aggravated his knee pathology.  Specifically, running would have increased the wear on his knee and hastened any condition the scoliosis may have led to in later life.  He noted that scoliosis causes aberrant biomechanics, meaning there is a greater weight distribution to one side.  With normal alignment, the body distributes the weight equally to both sides.  With scoliosis the axis of the body's weight is shifted to one side, causing increased wear (and arthritis).  

On September 2009 VA knee examination, right knee degenerative joint disease was diagnosed.  The examiner opined:

"I have been asked for an opinion if the [Veteran's] current knee symptoms are a continuation of the symptoms noted in the military.  The [Veteran] has mentioned his motor vehicle accident in 2007 which left him with right lower extremity weakness.  In reviewing the previous compensation and pension exam in 2005, he just had minimal crepitus.  In reviewing Dr. Hurley's notes, as well as a letter, Dr. Hurley suggests that repetitive pounding may have caused this problem.  Given this and the fact that we do not have any notes from the [Veteran's] service days indicating medical visits for right knee pain, I cannot resolve this issue with[out] resort to mere speculation."

In October 2011 the Board sought a Veterans Health Administration (VHA) medical expert advisory opinion in this matter from an orthopedist.  

In a response received in December 2011 the consulting expert opined that after researching the literature and reviewing the records submitted, it was his opinion that the [the Veteran's] lumbar scoliosis at least aggravated his right knee pain.  It was also his opinion that with the Veteran running and doing exercises in service, there was a greater than 50 percent probability that the right knee disability was related to his active service.  He stated that "the opinion that the right knee disability also was caused by the Veteran's lumbar scoliosis, I think there is more than a 50% probability that the scoliosis at least contributed to the [Veteran's] right knee disability.  These are comments by B.G., DC, and also by P.T.H., MD, the 2 previous examiners."  The expert concluded that in his opinion there is a 50 percent probability that the Veteran's military service at least aggravated the Veteran's knee problems or pain.  [The Board observes that the expert also offered a "negative' nexus to service opinion regarding Veteran's service.  As scoliosis is service-connected, that is a moot point.]

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disorder also may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/ or third elements discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Secondary service connection may be established for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the  service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the evidentiary record supports the Veteran's allegations that his right knee disability is related to his activities in service and to his [now service-connected] lumbar scoliosis.  Because it is accompanied by the most detailed explanation of rationale, cites to clinical data and refers to medical literature, reflects familiarity with the entire record, and includes comment on the opinions of other medical professionals in the record, and because it is by an orthopedist (who by virtue of training and experience is eminently qualified to offer it), the Board finds that the most probative evidence in the record regarding a nexus between the Veteran's right knee disability and his service/service-connected low back disability is in the medical advisory opinion by the VHA orthopedist .  [The Board notes that opinions indicating that an opinion cannot be offered, without explanation of rationale, in essence are non-opinions, and have no probative value.]  Because the VHA expert opined, in essence, that the Veteran's activities in service and his service-connected scoliosis were both etiological factors contributing to the right knee disability, the Board finds that a nexus between the Veteran's right knee disability and his service/service-connected scoliosis is established, and that service connection for a right knee disability is warranted.  


ORDER

Service connection for right knee disability is granted. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


